Warner, Judge,
dissenting, (after stating that the majority of the Court were not ready to deliver the opinion in Hancock’s case.)
The two cases of Dominick vs. Bowdoin, jailer, and R. B Bullock, Governor, vs. Hancock et al., having been argued before the Court at the present term, and as both eases involve the question of the power of the Governor to grant a pardon before trial and conviction, will be considered together. In the case of Dominick vs. Bowdoin, it appears that Dominick was confined in jail under a bench-warrant issued *368by the Judge of the Superior Court, thé grand, jury having found a true bill against him for murder. A habeas corpus was granted by the Judge, directed to Bowdoin, the jailer, requiring him to bring the body of Dominick before him, together with the cause of his capture and detention. The counsel for Dominick produced before the Judge a written document which purported to be a pardon granted by the Governor for the offense with which he stood charged by the grand jury, and moved the Court to discharge him, which motion the Court overruled, and remanded him back into the custody of the jailor; whereupon the prisoner, by his counsel, excepted. In the case of R. B. Bullock, Governor, vs. Hancock, a scire facias was pending in Court to forfeit the recognizance of Hancock, (who had been indicted for the offense of an assault with intent to murder,) and his securities. The defendants pleaded, in discharge of their liability, a written document purporting to be a pardon by the Governor, pardoning Hancock, the principal in the bond, for the offense with which he stood charged. The Court overruled the plea of pardon, whereupon the defendants excepted. In the case of Dominick, it is recited in the document claimed to be a pardon, that it had been represented to the Governor, t>y a petition, that the homicide had been committed in consequence of the great provocation rendered by the deceased, iu most brutally and violently beating the mother of the accused, and that his family is in absolute need of his assistance and support, that the homicide was committed nearly two years ago, and the case had never undergone a judicial investigation, and that the Hon. Thomas J. Speer, Senator of the Twenty-sixth Senatorial District, embracing the county of Pike, had united in the prayer for the pardon of Dominick, etc. Whether the foregoing alleged recited facts were made to appear to the Governor on the oath of competent witnesses, or otherwise, does not appear, but the evidence must have been satisfactory to the Governor, whatever its character may have been; for he granted a pardon relieving and discharging *369him from the crime alleged in the indictment, and every other charge of like nature arising out of the same fact or based on the same transaction. In the case of Hancock, the written document, offered as a pardon recites, amongst other things, that the pardon was not granted for the purpose of shielding him (the offender)from the hands ofjustice, but merely for the sake of those who have become sureties on his bond, in order to prevent damage and injury being done to them. It appears in the record that there were fourteen securities on the bond, which was for the sum of four hundred dollars. This is the first time the interpretation of the Constitution of 1868, in relation to the exercise of the pardoning power by the Governor has been presented to this Court for its consideration and judgment, and it should be so interpreted and construed as to maintain and preserve intact every clause and section of that instrument, defining the power of the Executive Department according to the true intent and meaning thereof. The question in these cases is, not what was the power of the Crown in England, or of the President, under the Constitution of the United, States to grant pardons for offenses before trial and conviction, buti/te question is, whether the Governor has the power to grant a pardon for offenses against the State, before trial and conviction, under the provisions of the Constitution of the State of Georgia.
By the 2d section of the PVth Article of the Constitution of 1868, the Governor has the power conferred on him “ to grant reprieves and pardons, to commute penalties, and to remit any part of a sentence for offenses against the State, except in cases of impeachment.” The Governor, under the Constitution, has the power to grant pardons “for offenses against the State.” What is an offense, in the legal sense of that word, as used in the Constitution? Bouvier defines the word “ offense ” to be “ the doing what a penal law forbids to be done, or omitting to do what it commands; in this sense, it is synonymous with crime.” 2 Bouvier’s Law Dictionary, 242. The Constitution does not confer the power on *370the Governor to pardon any person charged with an offense against the State. And the simple reason is, that every person so charged is presumed to be innocent thereof, until his guilt is proved and established, in the manner prescribed by law; and until that is done, there is no offense against the State to be pardoned by the Governor, of ^hich he has any legal cognizance for that purpose. The Governor has no power or authority, under the Constitution, to assume in advance of a trial and conviction, that a person charged with an offense against the State is guilty of that offense, and, acting upon that assxmption, proceed to pardon him therefor; for, if he is' not guilty of the offense charged against him, he needs no pardon. The Executive Department of the government has no power or authority, under the Constitution, to hear evidence and decide upon the guilt or innocence of a person charged with an offense against the State, in advance of a trial therefor; the power and authority to do that is conferred by the Constitution on the Judicial Department of the government. The Executive and Judicial departments of the government are distinct, and the Executive Department cannot exercise any power which is properly attached to the Judicial Department. What is a pardon, in the sense which that word is used in the Constitution ? “A pardon is an act of grace, proceeding from the power entrusted with the execution of the laws, which exempts the individual on whom it is bestowed from the punishment the law inflicts for a crime he has committed:” 2 Bouvier, 261. In Comyn’s Digest, it is said, “So the King may pardon all offenses of which a man is at-tainted or convicted:” 7 Comyn’s Digest, marginal page, 50, title Prerogative, letter D. A pardon, in the sense which that word is used in the Constitution, is to exempt the individual to whom it is granted from the punishment which the law inflicts for an offense against the State, which he has committed, and for which he has been duly convicted according to law. Until trial and conviction, for an offense against the State, in the manner prescribed by the Constitution and laws *371thereof, there is no punishment which the law inflicts for that offense, to exempt the individual from by a pardon. To exempt the individual from the punishment of an offense against the State, inflicted by the law, by granting a pardon to him, he must first be convicted of that offense according to law; otherwise, the law does not inflict any punishment on him, which requires a pardon to exempt him from that punishment. The establishment of the guilt of the party charged with an offense against the State, according to law, is an indispensable prerequisite to the infliction of the punishment prescribed bylaw; and until that is done, no punishment can be inflicted on the party, and no pardon is required to exempt him from it. The presumption of the law is always in favor of innocence, until the contrary is legally established.
A party may be charged, under oath, with having committed an offense against the State, or he may be accused by the grand jury of an offense against the State; but such charge or accusation does not authorize any punishment to be inflicted for that offense until the party so charged or accused has first been tried and convicted therefor according to law. Until trial and conviction for an offense against the State, the Governor can have no legal evidence or official knowledge that an offense against the State has been committed which will authorize him to grant a pardon therefor under the Constitution. The power conferred by the Constitution is to grant pardons for offenses against the State, not for offenses charged to have been committed against the State. Is it competent for the Governor to hear evidence and pass upon the guilt or innocence of a party charged with an offense against the State, and to pardon him for that offense in advance of any trial therefor, as provided by the Constitution and laws of the State? If it is competent for the Governor to do so, then all offenses against the State may be summarily disposed of by the Executive Department of the government without invoking the aid or assistance of the Judicial Department thereof. But, inasmuch as the Executive Depart*372menfc of the government has no jurisdiction, power or authority under the Constitution to hear and determine as to the guilt or innocence of any person charged with an offense against the State, it necessarily follows that that question must be decided by the Judicial Department of the government where the jurisdiction and power to decide it is vested by the Constitution, and until it has been so decided the Executive Department has no power or authority to interfere with the jurisdiction of the Judicial Department in regard to that question. When the party charged with an offense against the State shall have been found guilty of that offense by the Judicial Department of the government, and the sentence of the law shall be inflicted on him for that offense, then the Governor has the unquestioned power, under the Constitution, to grant a pardon to the offender, and relieve him from the punishment inflicted by the law for that offense against the State. If the words “ after conviction ” had been inserted in the Constitution of 1868 it would have been mere surplusage, for there could not have been any offense against the State to be pardoned, in the legal sense of that word as used in the Constitution, until the party charged therewith had first been tried and convicted of that offense, in , accordance with the laws thereof. An offense against the State must first be established before the Governor can grant a pardon for that offense under the Constitution, and that offense against the State can only be established by trial and conviction therefor, as provided by law. Before there can be a pardon legally granted by the Governor to any person for an offense against the State, under the Constitution, it must first be shown that an offense against the State has been committed by such person, and the only legal evidence of that fact is the trial and conviction of the person charged therewith, as required by the laws of the land. It cannot properly be said that any person is guilty of an offense against the State until that person has been legally tried and convicted therefor. Until there has been a legal trial and con*373viction of a person charged with an offense against the State, in the proper Court having jurisdiction thereof, the Governor, under the Constitution, has no power to grant a pardon for that offense, and no pardon is necessary to exempt such person from punishment for that offense before trial and conviction therefor. There must be an offense against the State legally established before that offense can be pardoned by the Governor, as contemplated by the Constitution. Before the pardoning power conferred by the Constitution can be legally exercised by the Governor there must necessarily be an offense against the State, legally established, to be pardoned. The plain language of the Constitution is, that the Governor “ shall have power to grant pardons for offenses against the State.” If there is no offense against the State, established by the trial and conviction of the party charged therewith in the manner prescribed by law, then there is no offense against the State to which the pardoning power, as contemplated by the Constitution, can be made applicable.
But it is said that the clause in the Constitution of 1868, relative to the power of the Governor to grant pardons for offenses against the State, is similar to that in the Constitution of the United States, and that the Supreme Court of the United States has decided that the President, under that Constitution, may grant a pardon for offenses against the United States before conviction. That may be conceded, and still the Governor, under the Constitution of this State, would not have the legal power and authority to do so. The Constitution of this State contains a provision in it that is not in the Constitution of the United States. The 31 st section of the 1st Article of the Constitution of this State declares, “That the Legislative, Executive and Judicial Departments shall be distinct, and each department shall be confided to a separate body of magistracy. No person, or collection of persons, being of one department, shall exercise any power properly attached to either of the others, except in cases herein expressly provided.” This section of the Constitution *374was intended to restrain, and does restrain, the Executive Department of the State Government from all interference with the powers, duties and functions of the Judicial Department in the due administration of the laws of the State, which is vested by the Constitution in the latter department. When the Judicial Department of the State Government shall have tried and convicted a person charged or accused of an offense against the State, in accordance with the laws thereof, then, that department has performed its appropriate functions, and the Governor may then exercise the pardoning power vested in him by the Constitution. But to interfere with the due administration of the laws of the State by the Judicial Department thereof, before trial and conviction, by granting a pardon for the offense with which the defendant stands charged in the Courts of the State, or before he is so charged, and thereby prevent and defeat the due administration of the law by the Courts, would be to exercise a power properly attached to the Judicial Department, which the Constitution expressly forbids. To hear evidence and determine whether an offense has been committed against the State, belongs exclusively to the Judicial Department of the State Government. Whenever the Executive Department assumes to .decide that any person has been guilty of an offense against the Stale, before trial and conviction therefor, as provided by law, and then proceeds to grant a pardon to such person for that offense, it is an usurpation of authority not conferred on the Executive Department by the Constitution, but expressly denied thereby. The Governor has the power, under the Constitution, to grant a pardon for an offense against the State, when the fact has been made known to him by competent legal evidence that such an offense has been committed, by the trial and conviction of the offender before the proper tribunal; but there is no express power conferred on him to hear evidence and determine that an offense against the State has been committed, so as to lay the foundation for a pardon for that offense.
*375The ascertain meat of the fact whether an offense against the State has been committed, properly belongs to the Judicial Department of the go ven: men t, under the Constitution, and not to the Executive Department; and whenever the Governor assumes or undertakes to decide that an offense against the State has been committed for the purpose of granting a pardon therefor, he assumes and undertakes to exercise a power which the Constitution of the State prohibits ; for no person, or collection of persons, being of one department, shall exercise any power properly attached to either of the others, except in cases therein expressly provided. It cannot be denied that the power to hear evidence and ascertain the guilt of persons charged with having committed offenses against the State is a power properly attached to the Judicial Department of the State government; and, that being so, the Executive Department has no power or authority to interfere with it by granting a pardon before a trial and conviction therefor, so as to defeat the exercise of that power by the Judicial Department, but, on the contrary, is expressly prohibited from doing so by the Constitution. Whatever may have been the power claimed for the King in England, or for the President, under the Constitution of the United States, to pardon for offenses before trial and conviction, the Constitution of this State studiously keeps the powers of the Executive and Judicial Departments of the government separate and distinct, and the pardoning power of the Governor cannot be exercised until there has been a trial and couviction for an offense against the State by the Judicial Department, as provided by the Constitution and the laws thereof. To hold otherwise would be to decide that the Executive Department of the State government had the power and authority to hear and determine the question of the guilt of persons charged with offenses against the State, and pardon them therefor without auy other or further trial, and thus usurp the functions of the Judicial Department of the government, which the Constitution of this State expressly for*376bids. Construing that section of the Constitution which confers the power on the Governor to grant pardons for offenses against the State, in connection with the 31st section of the 1st Article thereof, it is quite clear to my mind that it never was intended that the Governor should exercise the pardoning power before trial and conviction by the Judicial Department of the Government. As has been already shown, there must be an offense against the State to be pardoned, and, under our Constitution, that fact cannot be legally ascertained, except by a trial according to law by the Judicial Department of the government, and whenever the Executive undertakes to assume, or hear evidence as to the fact that an offense against the State has been committed before trial and conviction, it is an invasion of the functions of the Judicial Department, which alone can furnish the only legal and competent evidence of jthat fact under our Constitution. This, in my judgment, is a fair and proper construction of the Constitution of this State so as to prevent the abuse of the pardoning power by the Governor, to the great detriment of public justice. I am, therefore, of the opinion that the judgment of the Court below, in both cases, should be affirmed, on the ground that the Governor, under the Constitution of this State, had no power to grant a pardon for either of the offenses charged before a trial and conviction therefor in the Courts of the State, as provided by that Constitution and the laws in pursuance thereof.